DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered. Pursuant to said request claim 1 has been amended. No new claims have been added or cancelled. Accordingly, claims 1-10 are pending in this office action.
 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Moreover, the double patenting rejection has been withdrawn.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0245925 (hereinafter Guha) in view of US 2004/0267595 (hereinafter Woodings) and in further view of US 2015/0058422 (hereinafter Malygin).

As for claim 1 Guha discloses: receiving a plurality of messages (See paragraph 0040 note the system can receive messages from any messaging platform or system such as email or chat); identifying a set of desired features to be extracted from the messages, wherein each feature in the set is extracted using a transform (See paragraphs 0038-0042 note tokenization and segmentation and transformations of the original text)
serially applying each transform in a chained manner to the subsets of messages in batch to extract the features (See paragraphs 0041-0042 , 0119 and 0152-0153 note the transformations are applied serially until all the text has been processed)
outputting the features to a classification engine for insight extraction (See paragraphs 0047 note the system outputs the result of segmentation and tokenization for further classification processing)
Guha does not explicitly disclose: grouping the messages into subsets by conversation, client industry, conversation state , language and medium, wherein the subsets have common features that are to be extracted; Woodings however does disclose: grouping the messages (See paragraph 0230) into subsets by conversation (See paragraph 0280 note the topic of the 
Neither Guba nor Woodings disclose: identifying normalization steps common to each subset wherein the normalization steps are additive : normalizing each subset batchwise using the identified normalization steps: Malygin however discloses: identifying normalization steps common to each subset wherein the normalization steps are additive (See paragraphs 0064-0066 note the decision tree identifies the steps common to normalizing the subset of data) : normalizing each subset batchwise using the identified normalization steps (See paragraphs 0092- 0095 note the system discloses a batchwise embodiment where  the system performs long term mantaince on updates and cleanup processes). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Woodings and Malygin into the system of Guha. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since 

As for claim 5 the rejection of claim 1 is incorporated and further Guha discloses: wherein each transform in the serially applied transforms is completed before the next transform in the serial applied transforms is begun (See paragraphs 0041-0042, 0119 and 0152-0153 note the transformations are applied serially until all the text has been processed).

4.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guha as applied to claim 1 above, and further in view of US 2009/0192990 (hereinafter Chin).

As for claim 2 the rejection of claim 1 is incorporated and further Guha discloses: wherein the transforms include text-to-text transforms (See paragraphs 0038-0042). While Guha does not explicitly disclose text-to-feature transforms. Chin however does disclose text-to-feature transformations (See paragraphs 0026-0027). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Chin into the system of Guha. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the 

As for claim 3 the rejection of claim 2 is incorporated and further Guha discloses: wherein the text-to-text transforms include message cleaning, message normalization, message lemmatize and name-entity-replacement (See paragraphs 0038-0044 and 0145 note the system tokenizes, replaces certain sequences with generic symbols)

As for claim 4 the rejection of claim 2 is incorporated and further Guha discloses: wherein the text-to-feature transforms include sentence extraction, n-gram production, noun-phrases extraction, and out-of-office features (See paragraphs 0044, 0050 and 0158)

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guha as applied to claim 1 above, and further in view of US 2012/0005221 (hereinafter Ickman).

As for claim 6 the rejection of claim 5 is incorporated and further Guha does not explicitly disclose: wherein after each transform in the serial application, the messages are saved with a unique version. Ickman however does disclose: wherein after each transform in the serial application, the messages are saved with a unique version. (See paragraphs 0032-0034 note the extracted facts have a unique identifier within the system). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Ickman into the system of Guha. The modification would have been obvious because the two references are concerned with the solution to problem of data 

As for claim 7 the rejection of claim 6 is incorporated and further Guha discloses: receiving a new feature for extraction from the messages (See paragraphs 0054 and 0093-0096 note the system allows for updating of the training model for extraction of intent)

As for claim 8 the rejection of claim 7 is incorporated and further Guha discloses: applying a new transform associated with the new feature to one of the unique versions to generate an updated version (See paragraphs 0054-0056 note the system can use the updated extraction rules to process the received messages)

As for claim 9 the rejection of claim 1 is incorporated and further Guha does not explicitly discloses: annotating the extracted features with facts. Ickman however does disclose: annotating the extracted features with facts (See paragraphs 0030). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Ickman into the system of Guha. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation 

As for claim 10 the rejection of claim 9 is incorporated and further Guha does not explicitly discloses: wherein the facts are extracted from the messages using natural language processing. Ickman however does disclose: wherein the facts are extracted from the messages using natural language processing (See paragraphs 0030-0031). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Ickman into the system of Guha. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Ickman’s teaching would enable users of the Guha system to have more efficient processing.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 13, 2021